White, C.J.
Richard H. Slosburg and R-D Investment Co. (the taxpayers) appeal from the judgments of the district court which affirmed the denials of relief by the Board of Equalization of Sarpy County, Nebraska, from the assessment and taxation of real property owned by the taxpayers. The cases were consolidated for trial and appeal.
The facts and arguments asserted in these cases are identical to the facts and arguments reported by this court in R-D Investment Co. v. Board of Equal, of Sarpy Cty., ante p. 162, 525 N.W.2d 221 (1995), and shall not be repeated here. We held in that case that pursuant to the law set forth in John Day Co. v. Douglas Cty. Bd. of Equal., 243 Neb. 24, 497 N.W.2d 65 (1993), the boárd lacked subject matter jurisdiction to consider the equalization of R-D’s property because a county board of equalization cannot consider the valuations of centrally assessed property in valuing the taxpayers’ locally assessed property in a protest to the board. R-D Investment Co., supra, is dispositive of the issues presented in the cases now before us.
*608We lack jurisdiction to hear this appeal, since the district court did not have jurisdiction to hear the taxpayers’ appeals from the board. See R-D Investment Co., supra. See, also, Glup v. City of Omaha, 222 Neb. 355, 383 N.W.2d 773 (1986).
The appeal is dismissed, and the causes are remanded to the district court with directions that the matters be dismissed.
Appeal dismissed, and causes
REMANDED WITH DIRECTIONS.